HALL, Judge.
Appellant Yunus Abdur Rahim Ali appeals the denial of his motion to reduce sentence. We reverse.
Appellant states the following facts in his motion which we find entitle him to the relief requested.
On December 30, 1980, appellant was arrested in Hillsborough County and charged with grand theft and robbery pursuant to warrants from Pinellas County. He was released on bond on February 10, 1981. Subsequently appellant was arrested and sentenced for an offense in New York. Upon his parole from that sentence on May 7, 1984, appellant was held for extradition to Florida on the grand theft and robbery charges. He was sentenced for those charges on January 10, 1985.
Appellant’s judgment reflects 147 days’ credit for the grand theft and failure to appear charges and 177 days’ credit for the robbery charge.
Appellant is entitled to credit for the jail time served on these charges from the date of his arrest in Hillsborough County until he was released on bond and from the date he was held in New York for extradition until he was sentenced. Zulla v. State, 404 So.2d 202 (Fla. 2d DCA 1981).
In light of the inconsistent credit given appellant for charges which were filed on the same date, this case is remanded to the trial court with instructions that it determine the correct credit appellant is entitled to for the jail time served during the aforementioned periods and correct his sentence to reflect same.
OTT, A.C.J., and LEHAN, J., concur.